Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 1/13/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 10863603) in view of CHEN (US 8836224), and GRAVES (US 2021/0003275). 
Regarding claim 1, LIU discloses the associate structure for a method of making an adaptable light emitting diode (LED) direct current light string system (see FIG.s 1-5) comprising: converting an alternating current signal into a direct current signal using a converter (operationally required for the LED strings, see FIG. 2) that is disposed in a wall plug (see '220V' AC input FIG. 2; 'wall plug' not explicitly shown); applying said direct current signal to a controller (such as 11 in combination with 2-4 in FIG. 2) that produces a plurality of separate light string channels (see 'load A' to 'load C' FIG. 2); connecting separate LED light strings (see diodes strings in FIG. 2) to each of said plurality of separate light string channels; separately controlling said plurality of separate light string channels and said separate LED light strings connected to said 
LIU does not explicitly teach the AC to DC converter in a wall plug and the connectable channels for the light strings, and separately and individually controlling colors and intensity of LEDs in said separate LED light strings. 
CHEN (see FIG.s 1-21) teaches converting an alternating current signal into a direct current signal using a converter that is disposed in a wall plug (see 402 FIG. 4) and connecting separate LED light strings (see 100 FIG. 1) to a plurality of separate light string channels (see 404 and 406 FIG. 4) of a controller (as shown in FIG.s 18, 20-21). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a converter in a wall plug and multiple connectable channels, such as taught by CHEN, with the system of LIU in order to improve the structural modularity of the assembly. 
GRAVES teaches an adaptable light emitting diode light string system (FIG.s 1-9) capable of separately and individually controlling colors and intensity of LEDs in separate LED light strings (¶[0003], [0004] and [0062]).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate the associated structure for separately and individually controlling LEDs, such as taught by GRAVES, with the assembly of LIU in view of CHEN in order to improve the operational modularity of the assembly. 
Claim 5 includes substantially the same scope as claim 1 and is rejected in the same way. 
claim 3, CHEN further teaches providing receptacles (see 106, 108 FIG. 1) on each of said plurality of separate light string channels; providing plugs on each of said LED light strings that plug into said receptacles of each of said plurality of separate light string channels so that a user can select a number of light strings used in said adaptable light emitting diode light string system.
The motivation to combine is same as in claim 1 above. 
Regarding claim 4, LIU further teaches connecting separate LED light strings that have the same number of LEDs (two diodes shown in FIG. 2).
Regarding the number of the LEDs, although not explicitly discussed by the prior art above, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal number of LEDs for the light strings in accordance to a preferred lighting application and associated circuitry. 
Regarding claim 8, CHEN further teaches direct current lead receptacles (see 106, 108 FIG. 1) disposed on said direct current leads; plugs disposed on said plurality of light strings that connect to said direct current lead receptacles so that a user can select a number of light strings to be used in said adaptable LED light string system.
The motivation to combine is same as in claim 5 above. 
Claim 2, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of CHEN and GRAVES, as applied to claims 1 and 5 above, and further in view of PAN ('PANAGOTACOS' US 6566824).
Regarding claims 2 and 6, LIU in view of CHEN and GRAVES does not explicitly show a by-pass power lead in at least one of said LED light strings; connecting 
PAN (see FIG.s -16) teaches a by-pass power lead (evident of the leads 40, 44, 48 two of which serially connect the LEDs 14 in each group 10 as the third one is a by-pass power lead to connect to the next group, see FIG.s 4 and 5) disposed in at least one of said plurality of light strings; at least one additional light string (see 10 FIG. 4) connected in series with said at least one of said plurality of light strings having said by-pass power lead.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a known by-pass lead, such as taught by PAN, with the system of LIU in view of CHEN and GRAVES in order to improve the power distribution on extendable strings. 
Regarding claim 7, PAN further teaches a light string receptacle (see 26, 28 FIG. 4) disposed on said at least one of said plurality of light strings having said by-pass power lead (see FIG. 5).
The motivation to combine is same as in claim 6 above. 
Response to Arguments
Applicant’s arguments dated 1/13/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875